Case: 16-10599      Document: 00514014166         Page: 1    Date Filed: 05/31/2017




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals

                                    No. 16-10599
                                                                                  Fifth Circuit

                                                                                FILED
                                  Summary Calendar                          May 31, 2017
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

JACK MARTY TAYLOR,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 3:15-CR-117-1


Before JONES, WIENER, and CLEMENT, Circuit Judges.
PER CURIAM: *
       Following a jury trial, Jack Marty Taylor was convicted of attempting to
entice a minor to engage in sexual activity, in violation of 18 U.S.C. § 2244(b),
and he was sentenced to 120 months of imprisonment.                       On appeal, he
challenges the sufficiency of the evidence to support the conviction, urging that
the jury’s rejection of his entrapment defense was error.




       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 16-10599     Document: 00514014166     Page: 2   Date Filed: 05/31/2017


                                  No. 16-10599

      “[R]eview for sufficiency of the evidence following a conviction is narrow,”
and we “will affirm if a rational trier of fact could have found that the evidence
established the essential elements of the offense beyond a reasonable doubt.”
United States v. Klein, 543 F.3d 206, 212 (5th Cir. 2008) (internal quotation
marks and citation omitted). “[T]he evidence, all reasonable inferences drawn
therefrom, and all credibility determinations” are considered “in the light most
favorable to the prosecution.”    Id. (internal quotation marks and citation
omitted).
      To prove attempt, the government must demonstrate that the defendant
“(1) acted with the culpability required to commit the underlying substantive
offense, and (2) took a substantial step toward its commission.” United States
v. Barlow, 568 F.3d 215, 219 (5th Cir. 2009).       To establish a violation of
§ 2422(b), the government must prove beyond a reasonable doubt that the
defendant intended to persuade, induce, entice, or coerce a person whom he
believed to be a minor to engage in criminal sexual conduct and “took a
substantial step toward that persuasion or enticement.” Id. “A substantial
step is defined as conduct which strongly corroborates the firmness of
defendant’s criminal attempt.” United States v. Broussard, 669 F.3d 537, 547
(5th Cir. 2012). (internal quotation marks and citation omitted).
      Here, a rational jury could have found that the evidence established the
elements of the offense beyond a reasonable doubt. The trial record is replete
with sexually explicit text messages Taylor sent to “Bryan,” whom he believed
to be a 14-year-old boy. More specifically, Taylor’s messages to Bryan over the
course of several months routinely referenced nakedness, penises, erections,
masturbation, showering together, oral sex, and sexual innuendo.           Taylor
requested to meet Bryan in person at least 40 times during the course of their
correspondence and offered on multiple occasions to have him sleep over so



                                        2
    Case: 16-10599    Document: 00514014166     Page: 3   Date Filed: 05/31/2017


                                 No. 16-10599

that they could engage in sexual activities. By arriving at the place and time
he had scheduled to pick up Bryan, Taylor took a substantial step toward the
commission of the offense. The evidence overwhelmingly supports Taylor’s
conviction for attempted enticement of a minor to engage in sexual activity.
See Barlow, 568 F.3d at 219; see also United States v. Rounds, 749 F.3d 326,
333 (5th Cir. 2014); United States v. Lundy, 676 F.3d 444, 447 (5th Cir. 2012).
      The thrust of Taylor’s appellate argument is that he was entrapped. The
jury was instructed on entrapment, so we review that issue under the same
sufficiency-of-the-evidence standard, accepting the facts in the light most
favorable to the verdict and reversing “only if no rational jury could have found
beyond a reasonable doubt either (1) lack of government inducement or (2)
predisposition to commit the charged crime.” United States v. Reyes, 239 F.3d
722, 739 (5th Cir. 2001).
      Taylor contends that the prosecution failed to prove his predisposition
beyond a reasonable doubt, citing the fact that he had no prior history of
offenses involving minors. He asserts that the evidence demonstrated that (1)
he rejected the government agent’s initial overtures and attempted to return
to lawful conduct, (2) he offered only to mentor Bryan over a shared meal, and
(3) he changed topics whenever Bryan referred to sex.
      Taylor’s contention is unpersuasive. He mischaracterizes his role and
wholly ignores the months-long stream of sexually explicit messages that he
sent to Bryan, which establish his eager pursuit of, and sexual discourse with,
a person he believed to be a minor. See United States v. Theagene, 565 F.3d
911, 919 (5th Cir. 2009); Reyes, 239 F.3d at 739. The evidence additionally
shows that Taylor exhibited no hesitation or unwillingness to commit the
offense. As the investigating detective testified, Taylor declined numerous
opportunities to disengage and return to lawful conduct. See Theagene, 565



                                       3
    Case: 16-10599   Document: 00514014166    Page: 4   Date Filed: 05/31/2017


                               No. 16-10599

F.3d at 919-20. A rational jury could have found that the government proved
Taylor’s predisposition beyond a reasonable doubt and that he was not
entrapped. See Theagene, 565 F.3d at 919; Reyes, 239 F.3d at 739.
     The district court’s judgment is AFFIRMED.




                                     4